      Case: 1:20-cr-00077 Document #: 62 Filed: 05/12/21 Page 1 of 2 PageID #:187




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                             No. 20 CR 77
               v.
                                             Judge Matthew F. Kennelly
 KENNETH D. COURTRIGHT

                             JOINT STATUS REPORT

        The United States of America, by JOHN R. LAUSCH, JR., United States

Attorney for the Northern District of Illinois, and defendant KENNETH D.

COURTRIGHT, by his counsel, NISHAY SANAN, pursuant to this Court’s Order

dated May 10, 2021, present this Joint Status Report, and state as follows:

        1.     Defendant is charged in this case with seven counts of wire fraud. He is

free on bond. Trial in this matter is set for April 2022.

        2.    On May 10, 2021, this Court ordered the parties to file by May 14, 2021,

a status report regarding the production of SEC materials to the defendant.

        3.    The government has completed its production of these voluminous SEC

materials to defendant’s counsel.



        Respectfully submitted,

        JOHN R. LAUSCH, JR.                           KENNETH D. COURTRIGTH
        United States Attorney                        Defendant

By:      /s/ Jason A. Yonan                     By:   /s/ Nishay Sanan
        JASON A. YONAN                                NISHAY SANAN
        Assistant United States Attorney              53 W. Jackson Blvd, Suite 1424
   Case: 1:20-cr-00077 Document #: 62 Filed: 05/12/21 Page 2 of 2 PageID #:188




     219 S. Dearborn Street, Rm. 500              Chicago, Illinois 60604
     Chicago, Illinois 60604                      (312) 692-0360
     (312) 353-0708


Date: May 12, 2021




                                       2
